Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Newly submitted claims 35, 36, 42, 43, 49, 50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 35, 36, 42, 43, 49, 50 are drawn to a combination of a component as claimed packaged in a packaging material comprising a reactive chemical or photosensitive material.  Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claimed biodegradable components do not require a chemically reactive or photosensitive package.  The subcombination has separate utility such as a packaging for non degradable items.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35, 36, 42, 43, 49, 50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of a wire, a fiber optic cable, electronic readable media, electronic memory device or a computer chip with a coating thereon must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The newly provided drawing are said to depict the features schematically, however, each drawing appears to show a single rectangular element and does not show the particular combinations as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 29-34 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP 2003051215A.
JP 215 discloses a wire coated with a biodegradable resin.  The resin can be a polylactic acid polymer.  See page 3, second paragraph.  Since the same materials are used, (a wire coated with a biodegradable resin, wherein suitable biodegradable resins include polylactic acid), although JP ‘215 does not disclose degradation limits the useful life of the electronic component or what causes degradation, since the same materials are used, it is reasonable to expect that the structure of JP ‘215 would behave in the same way and have the same properties, since like materials must have like properties.
Claim(s) 29-34 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over DE 19712253A1.
DE ‘253 discloses an optical cable with a coating.   A large portion of the cable should be formed from biodegradable materials.  See paragraph 0005.  After a certain period of use the cable will biodegrade.  See paragraph 0006.  The material can biodegrade under the influence of UV, IR, electron beam, steam or other treatment, or under conditions of humidity, or when subjected to carbon dioxide or water.  See paragraphs 0009-0010.  The cable can be protected by a biodegradable sheath.  See paragraph 0014.  Coverings can be made from materials based on polylactic acid, starch filled polyethylene, collagen, starch filled aliphatic polyester, paper webs and animal products such as spider webs.  See paragraphs 0017-0025.  Since the same materials are used, (a fiber optic cable coated with a biodegradable resin, wherein suitable biodegradable resins include polylactic acid), although DE’253 does not disclose degradation limits the useful life of the electronic component or what causes degradation, since the same materials are used, it is reasonable to expect that the structure of DE ‘253 would behave in the same way and have the same properties, since like materials must have like properties.
Claim(s) 37-41 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP 2000-011448A.
JP ‘448 discloses optical recording media such as optical discs and CDs .  See paragraphs 0002.  The optical recording medium can comprise at least a substrate layer formed from a degradable plastic material.  See paragraph 0005.  Since no particular structure is set forth regarding the relative size of the coating, a layer is considered to be equivalent to a coating.   Suitable degradable polymers include biodegradable polyester, starch modified PVA, Lactic acid polymers, and particular polyolefins.  See paragraph 0010-0013. Since the same materials are used, (a computer readable/writable medium coated with a biodegradable resin, wherein suitable biodegradable resins include polylactic acid), although JP ‘448 does not disclose degradation limits the useful life of the electronic component or what causes degradation, since the same materials are used, it is reasonable to expect that the structure of JP ‘448 would behave in the same way and have the same properties, since like materials must have like properties.
Claim(s) 44-48 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP2003516343W.
JP ‘343 discloses a microchip, (computer chip), which can comprise a first portion and a release portion.  The release portion corresponds to the claimed biodegradable coating.  The release portion can be made from a polylactic acid.  See page 7, lines 6-20.  Since the same materials are used, (a computer chip coated with a biodegradable resin, wherein suitable biodegradable resins include polylactic acid), although JP ‘343 does not disclose degradation limits the useful life of the electronic component or what causes degradation, since the same materials are used, it is reasonable to expect that the structure of JP ‘343 would behave in the same way and have the same properties, since like materials must have like properties.
Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP2003051215A in view of GB 2,312,215A.  
JP ‘215 discloses a biodegradable coating on a wire as set forth above.
JP ‘215 does not disclose including a color change indicator to show degradation.
However, GB ‘215 teaches incorporating a color change indicator in a biodegradable material in order to indicate a degree of wear.
See abstract.
Therefore, it would have been obvious to have employed a color change indicator in the structure of JP ‘215 as taught by GB ‘215 in order to provide an indication of the wear or degree of degradation of the degradable material.   
Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 19712253A1 in view of Bigg et al, U.S. Patent No. 6,323,307.  
DE 253 discloses a biodegradable coating on a fiber optic cable as set forth above.
DE ‘253 does not disclose including a photosensitive material capable of altering degradation rate upon exposure of the component to radiation.
However, Bigg discloses including a component which alters the rate of degradation of a biodegradable material upon exposure to certain conditions.
See abstract.
Therefore, it would have been obvious to have employed a component which alters the rate of degradation of a biodegradable material upon exposure to certain conditions in order to control how long the material takes to degrade.  
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. With regard to the 112 (a) rejection, the rejection is moot in view of the amendments to the claims, which are withdrawn from consideration as drawn to a non-elected invention.
With regard to the 102 rejection over JP ‘215, extrinsic evidence exists because the same materials are being used in both instances, (lactic acid).  Therefore, there is a reasonable basis, based on the reference itself, that the material would behave in the same way if exposed to the same stimulus.
With regard to DE ‘253, the reference itself teaches that degradation occurs due to UV, IR, electron beam, steam or other treatment, or under conditions of humidity, or when subjected to carbon dioxide or water.  See paragraphs 0009-0010.  While the reference does not say that this limits the useful life of the component, since the component degrades, its useful life will necessarily be limited by degradation.  Further, it is factually true to state that like materials must have like properties.  The sheath of DE ‘253 can be a lactic acid polymer, which is the same polymer employed in the instant invention.  Therefore, the reference itself provides a reasonable basis for the belief that the material would act the same way and have the same properties, since the underlying material in both the reference and the instant invention is the same thing.  Applicant argues that unlike in DE ‘253, the component degrades purposefully by design.  However, employing a degradable material to form a component is a purposeful choice, and a choice which produces a material which degrades in response to the same stimuli as the claimed invention.
With regard to claims 37-38, Applicant argues that the instantly claimed material degrades purposely by design.  However, as set forth above, choosing to employ degradable materials means that any degradation of the material that occurs is purposeful or by design.  Further, JP ‘448 teaches employing the same degradable polymers including biodegradable polyester, starch modified PVA, Lactic acid polymers, and particular polyolefins.  See paragraph 0010-0013. Since the same materials are used, (a computer readable/writable medium coated with a biodegradable resin, wherein suitable biodegradable resins include polylactic acid), although JP ‘448 does not disclose degradation limits the useful life of the electronic component or what causes degradation, since the same materials are used, it is reasonable to expect that the structure of JP ‘448 would behave in the same way and have the same properties, since like materials must have like properties.
With  regard to claims 44-48, Applicant argues that the instant invention is drawn to a material which degrades purposely through its useful life.  However, since the same materials are taught as the coating material, (lactic acid polymer), there is evidence to support that the materials would have the same properties.  Further, as set forth, choosing to employ degradable materials is a purposeful design choice and would necessarily result in a degradable material.  
With regard to claims 35-36, 42-43 and 49-50, these claims are withdrawn from consideration as drawn to a non-elected invention, in view of the amendment to the claims to recite a combination of a degradable component within a particular packing material which is chemically reactive or photosensitive.
With regard to the combination of DE ‘253 in view of Bigg, Applicant argues that Bigg does not disclose the use of gas, enzyme or radiation to degrade the electronic component.  However, this feature is already taught by DE ‘253 as set forth above.  See paragraphs 0009-0010 as well as the fact that DE ‘253 employs the same materials as the instant invention, and therefore there is a reasonable basis based on the evidence of the same materials being used to expect that the two materials would have the same properties.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789